Citation Nr: 1827443	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-25 783		DATE
Advanced on the Docket



THE ISSUE

Entitlement to service connection for left ear hearing loss.


ORDER

Service connection for left ear hearing loss is denied.


FINDING OF FACT

The medical evidence of record does not reflect a nexus between the Veteran's current left ear hearing loss disability and the in-service noise exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from December 1963 to December 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  This case was previously before the Board in July 2017, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

A February 2018 rating decision granted entitlement to service connection for right ear hearing loss and tinnitus.  This action represents a total grant of the benefit sought on appeal with respect to those issues, and they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including bilateral hearing loss, may be presumed to have been incurred in or aggravated by service if they manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley, 5 Vet. App. at 160.

The Veteran's military occupational specialty is listed as military policeman.  The Veteran reported that he spent time during service firing a cannon during Reveille and Retreat without hearing protection.  He testified that when he fired the cannon, which was on his right side, he would hear ringing in his ears.  He further testified that he first saw an audiologist when he was in his mid-thirties, which was approximately ten years after separation from service, at which time his left ear hearing was "perfect" but less so in the right ear.

The Veteran testified that he worked in construction after service, but was always supplied hearing protection on the job.  He also testified that he estimated the noise exposure was significantly less in the construction jobs than the noise exposure in the military.

The Veteran's in-service audiograms revealed the following results in the left ear:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
1963
25
20
20
--
15
--
1965
20
20
15
--
10
--

Because these tests were conducted prior to September 1975, these thresholds were converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units, as these results are more favorable to the Veteran's appeal.  

Although the 1963 reading at 500 Hertz indicates hearing outside of normal limits, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (normal hearing thresholds are between zero and 20 decibels), the results of these tests do not constitute left ear hearing loss for VA purposes at any time during service, as none of the thresholds exceeds 40 decibels, and none exceeds 26 decibels.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (any hearing loss noted on entry to service must meet VA definition of hearing loss to be considered a pre-existing disability).

November 1989 private testing revealed the following audiometric results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
8000 Hz
Speech Discrimination
LEFT
5
5
35
55
30
90%

These results constitute left ear hearing loss for VA purposes, as the auditory threshold of 4000 Hertz exceeds 40 decibels.  

August 2017 VA testing revealed the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
LEFT
40
50
65
60
75
72%

These results also constitute left ear hearing loss for VA purposes, as the auditory threshold of several frequencies exceeds 40 decibels.  The Board notes that the results for the Veteran's right ear on this examination were worse by an average of 13.75 Hertz.  The VA examiner in this examination opined that the left ear hearing loss was less likely than not caused by the Veteran's military service, noting that the thresholds recorded on the Veteran's October 1963 induction and September 1965 separation examinations revealed no significant threshold shifts during service.  The examiner noted that it is unlikely for permanent noise-induced hearing loss to develop long after the cessation of that noise exposure, citing the Institute of Medicine's 2006 study on military noise exposure.  In contrast, the examiner noted that a significant shift did occur in the right ear thresholds during service, and concluded that it was at least as likely as not that the in-service noise exposure and resulting inner ear damage caused that hearing loss.

The Board notes that there is a September 2011 VA opinion in the case file stating that it is less likely than not the Veteran's hearing loss is related to his service, but the Board previously found this opinion to be inadequate.  It provides no rationale for the conclusion other than the Veteran having normal hearing upon separation.

After considering the foregoing evidence, the Board finds that service connection for left ear hearing loss is not warranted.  The Veteran testified that approximately ten years after service, his left ear hearing was "perfect," and in November 1989, 24 years after separation from service, the left ear met the VA definition of hearing loss at just one threshold.  The Institute of Medicine's 2006 study addresses such long-term development of hearing loss, concluding that hearing loss is not likely to be due to noise exposure where the exposure ceased long before development of the hearing loss.  As the examiner relied on this credible study as rationale for the opinion that the Veteran's left ear hearing loss was less likely than not caused by the noise exposure during the Veteran's active duty service, the Board finds this opinion to be probative.

Further, although the Veteran's right ear hearing loss has been found to be service-connected, the differences in testing results upon leaving service and in 2017 indicates that the Veteran's hearing in his left ear was better than in his right at separation, and continues to be so.  The slow progression of hearing loss in his left ear as compared to his right ear bolsters the examiner's opinion that the left ear hearing loss is less likely than not related to noise exposure during service.  

There is no competent evidence of a link between any in-service noise exposure and the current left ear hearing loss disability.  Accordingly, service connection for left ear hearing loss is not warranted. 





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Veterans of Foreign Wars of the United States


Department of Veterans Affairs


